Title: To George Washington from Robert Morris, 30 December 1776
From: Morris, Robert
To: Washington, George



sir
Philada Decr 30th 1776

I have just recd your favour of this day & sent to Genl Putnam to detain the Express untill I collect the hard Money You want which you may depend shall be sent in one specie or other with this letter & a list thereof shall be enclosed herein.

I had long since parted with very Considerable Sums of hard money to Congress, therefore must Collect from others & as matters now Stand it is no easy matter, I mean to borrow Silver & promise payment in Gold & will then Collect the Gold in the best manner I can. whilst on this Subject let me inform You that there is upwards of 20,000 Dollars in Silver at Tyconderoga they have no particular use for it & I think You might as well send a party to bring it away & lodge it in a Safe place Convenient for any purposes for which it may hereafter be wanted.
I gave Mr Commissary Wharton an Order for 40 thousand Dollars this morning & pressed him to attend most dilligently to your supplys I will Send for him again [to] know what is done & add Springs to his Movements if I can, I wish he was more silent, prudent &c. but I fancy he is active. Whatever I can do shall be done for the good of the Service. I ever am Dr sir Your Excellencys Obedt hble servant

Robt Morris


P.S. Hearing that you are in Want of a Qr Cask of Wine I have procured a good one which Mr Commissary Wharton will send up.

